DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 22 April 2022 has been entered. Claim(s) 1-2, 4-18 and 20-21 remain pending in this application. Claim(s) 3 and 19 have been cancelled.  Claim(s) 21 is new.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rigid structure including channels or openings perpendicular to a longitudinal axis of the rocket motor as claimed in Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 4, 8 and 20 are objected to because of the following informalities:  
Regarding Claims 2, 4 and 8, “a longitudinal axis” should be “the longitudinal axis”.
Regarding Claim 20, “the burnable propellant” should be “the burnable propellant grain”. Consistent terminology is requested.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hightower (U.S. Patent No. 4,756,251), hereinafter Hightower.

Regarding Independent Claim 1, Hightower discloses a rocket motor (Figure 5) comprising:
a burnable propellant grain, 86, and a rigid structure integrated into an aft portion of the burnable propellant grain (Column 4, Lines 56-68 - the portion, 88, is an aft portion that has a rigid structure, 92, integrated into it) to stabilize the burnable propellant grain (It is noted that this limitation is intended use of the rigid structure, however Hightower discloses in Figure 2 – Column 3, Lines 8-34 – the rigid structure stabilizes the propellant by allow it to withstand a greater amount of stress), 
wherein the rigid structure extends over only a portion of a length of the burnable propellant grain along a longitudinal axis of the burnable propellant grain (Figure 5 – the rigid structure, 92, is only over the aft portion, 88, of the burnable propellant grain, 86, which is along a left to right/longitudinal axis of the grain). 
Regarding the limitations “transmits stresses from an aft face of the burnable propellant grain into an interior of the burnable propellant grain away from the aft face in a direction of the longitudinal axis of the burnable propellant grain” it is noted that claimed limitations are intended use of the rigid structure but does not convey any additional structure.  The cited rigid structure of Hightower meets the structural limitations of the claimed rigid structure and is described to reinforce the propellant grain therefore it is capable of performing the claimed function.

Regarding Claim 2, Hightower discloses the invention as claimed and discussed above. Hightower further discloses the rigid structure is a matrix structure (the rigid structure, 92, is described as a reticulated structure with reticulated being defined by lexico.com as “constructed, arranged, or marked like a net or network” and therefore the rigid structure is a matrix structure) having a longitudinal axis that is aligned with the longitudinal axis of the burnable propellant grain (Column 4, Lines 56-57 – the propellant grain is an end burner therefore the central longitudinal axis of the rigid structure extends left to right along/aligned with the longitudinal axis of the burnable propellant grain, 86).

Regarding Claim 5, Hightower discloses the invention as claimed and discussed above.
It is noted that the claimed limitation “the rigid structure is case or co-molded as part of the burnable propellant grain” is product by process.  Therefore since Hightower discloses the rigid structure is embedded as part of the burnable propellant grain Hightower teaches the structural limitations of the claim and therefore the limitations of Claim 5.

Regarding Claim 6, Hightower discloses the invention as claimed and discussed above. Hightower further discloses the rigid structure is flush with the aft face of the burnable propellant grain (the rigid structure, 92, is shown to extend up to but not beyond the right/aft face of the burnable propellant grain, 86).

Claim(s) 1, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (U.S. Patent No. 3,226,928), hereinafter Webb.

Regarding Independent Claim 1, Webb discloses a rocket motor (Figures 1 and 22-23) comprising:
a burnable propellant grain, 10, and a rigid structure, 80, integrated into an aft portion of the burnable propellant grain (Figure 1 – Column 10, Lines 1-10 – the type of grain shown in Figure 23 is used only over a portion of the grain, 10, and on the initial burning surface, which according to Figure 1 being an end burner would be the aft face, therefore the rigid structure, 80, is in the aft portion of the grain) to stabilize the burnable propellant grain (This limitation is intended use of the claimed rigid structure. Further Webb discloses that the rigid structure is capable of performing the intended function - Column 1, Lines 61-67 and Column 2, Lines 66-70 – the rigid structures stabilizes the grain during burning), 
wherein the rigid structure extends over only a portion of a length of the burnable propellant grain along a longitudinal axis of the burnable propellant grain (Figure 1 – Column 10, Lines 1-10 – the type of grain shown in Figure 23 is used only over a portion of the grain, 10, and on the initial burning surface, therefore the rigid structure is only on the aft portion of the burnable grain). 
Regarding the limitations “transmits stresses from an aft face of the burnable propellant grain into an interior of the burnable propellant grain away from the aft face in a direction of the longitudinal axis of the burnable propellant grain” it is noted that claimed limitations are intended use of the rigid structure but does not convey any additional structure.  The cited rigid structure of Webb meets the structural limitations of the claimed rigid structure and is described to reinforce the propellant grain therefore it is capable of performing the claimed function.

Regarding Claim 4, Webb discloses the invention as claimed and discussed above. Webb further discloses the rigid structure is a honeycomb structure (Column 10, Lines 61-67 – the rigid structure is honeycomb shaped) with cells oriented in a longitudinal axis of the rocket motor (Figures 1 and 22 – the cells are shown to be in an end burning configuration and therefore oriented longitudinally along the longitudinal axis of the rocket).

Regarding Claim 7, Webb teaches the invention as claimed and discussed above. Webb further teaches the rigid structure is formed of a material (Column 6, Lines 5-17 – the rigid structure includes an oxidizer coating which is a material of the rigid structure) configured to burn at a burn rate that is approximately equal to a burn rate of the burnable propellant grain (Column 6, Lines 43-48 – the coating is configured to burn at a rate approximately equal to the burnable propellant grain).

Regarding Claim 8, Webb discloses the invention as claimed and discussed above. Webb further discloses the rigid structure includes channels or openings perpendicular to a longitudinal axis of the rocket motor (Figure 23 – the rigid structure, 80, does not extend the entire length therefore at the end of the rigid structure there are openings perpendicular to a longitudinal axis of the rocket motor).

Claim(s) 11-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melhus (U.S. Patent No. 4,756,252), hereinafter Melhus.

Regarding Independent Claim 11, Melhus discloses a rocket motor (Figure 6/7 – it is noted that in the drawings Figure 7 identifies the cited embodiment but in the specification the description is identified as Figure 6) comprising:
a nozzle, 4; and 
an end cap, 10, 22, 23, 24 and 25, that is arranged to cover the nozzle (the end cap covers the left/aft end of the nozzle, 4) and defines a non-straight and serpentine baffled path for gas flow through the end cap (the end cap has a flow path through the openings, 22, the chamber, 23, and out the openings, 25, which is a non-straight and serpentine flow path that allows gases to flow).

Regarding Claim 12, Melhus discloses the invention as claimed and discussed above. Melhus further discloses the end cap has a conical shape (Figure 7 – the general shape of the socket, 24, moves from a wider base at the right to a narrower tip at the left and therefore a conical shape – see annotated figure below for clarification), a wider end of the end cap covering the nozzle (Figure 7 – the right/wider end of the endcap covers the nozzle, 4, when moving from the left to the right in the figure).


    PNG
    media_image1.png
    360
    844
    media_image1.png
    Greyscale

Figure 1 - Annotated figure from Melhus

Regarding Claim 16, Melhus discloses the invention as claimed and discussed above. Melhus further discloses the baffled path is defined by a plurality of through holes formed in the end cap (the path is defined by a plurality of through holes, 22 and 25, and the chamber, 23, being a through hole through the plate, 10, of the end cap) in the end cap.

Regarding Claim 17, Melhus discloses the invention as claimed and discussed above. Melhus further discloses a net cross-sectional areal of the plurality of through-holes is equal to or greater than a cross-sectional area of the nozzle (Column 3, Lines 8-10 – at least the through hole made by the chamber, 23, is larger than the smallest cross-section area/throat of the nozzle, 4, therefore the net cross-sectional area of all the through holes is greater than the throat of the nozzle. Further the end cap is designed to slow the flow of gases from the nozzle therefore the net area would have to be at least equal to or larger than the throat as being any smaller than the throat would accelerate the gases).

Regarding Claim 18, Melhus discloses the invention as claimed and discussed above. Melhus further discloses a gun-fired projectile assembly (Column 1, Lines 5-17 and Line 62 – Column 2, Line 11 – the projectile shown is used in a gun-launched projectile assembly) comprising:
the rocket motor according to Claim 11 (see rejection for claim 11 above); and a chamber (Column 1, Lines 5-17 and Column 2, Lines 2-4 – the gun uses powder gases to launch the projectile therefore there is a chamber containing the powder) containing a burnable propellant grain (Column 2, Lines 2-4 – the projectile is launched using powder gases therefore the chamber contains the powder/propellant grain that is used to generate powder gases to launch the projectile), wherein the nozzle is fluidly connected between the chamber and the rocket motor at an aft end of the rocket motor (Column 1, Line 62- Column 2, Line 11 – the current invention allows for the powder gases to ignite the charge in the rocket motor by flowing through the nozzle, 4, as the rocket motor does not have a separate igniter).

Claim(s) 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jablansky (U.S. Patent No. 3,380,382), hereinafter Jablansky.

Regarding Independent Claim 11, Jablansky discloses a rocket motor (Figure 1) comprising:
a nozzle, 18; and 
an end cap, 68, that is arranged to cover the nozzle (the housing/end cap, 68, covers the nozzle, 18) and defines a non-straight and serpentine baffled path for gas flow through the end cap (the end cap has a flow path through the radial openings, 69,  into the chamber, 66, and then outwards towards the walls of the housing which is a non-straight and serpentine flow path that allows gases to flow).

Regarding Claim 13, Jablansky discloses the invention as claimed and discussed above. Jablansky further discloses the end cap is removably attached to the rocket motor (Column 3, Lines 27-38 – the end cap, 68, is jettisoned from the rocket and therefore removably attached to the rocket motor).

Regarding Claim 14, Jablansky discloses the invention as claimed and discussed above. Jablansky further discloses the end cap is removably attached to a projectile, 14, secured to the rocket motor (Column 3, Lines 27-38 – the end cap, 68, is jettisoned from the rocket and therefore removably attached to the projectile, 14, that is secured to the rocket and rocket motor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hightower in view of Dettling (U.S. Patent No. 4,146,180), hereinafter Dettling.

Regarding Claim 21, Hightower discloses the invention as claimed and discussed above. Hightower further discloses the rigid structure is non-burnable (Column 2, Lines 31-37 – the rigid structure is made of a non-combustible/non-burnable material).
Hightower does not disclose the rigid structure is retained during burning of the burnable propellant grain.
However, Dettling teaches in the field of rocket motors (Column 1, Lines 13-16 – the system refers to a rocket nozzle and therefore applies to rocket motors) that potential ejecta from the rocket motor is retained (Column 1, Lines 58-68 – the fragments that are potential ejecta are retracted/retained with the rocket motor during the burning of the propellant).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hightower by making the non-burnable rigid structure such that it is retained within the rocket motor during the burning of the burnable propellant grain so that it does not become ejecta from the rocket motor, as taught by Hightower, in order to not subject nearby hardware and/or personnel to the hazardous effects of ejecta (Hightower – Column 1, Lines 53-57).

Claim(s) 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Melhus in view of Hightower.

Regarding Independent Claim 1, Melhus discloses a rocket motor (Figure 6/7 – it is noted that in the drawings Figure 7 identifies the cited embodiment but in the specification the description is identified as Figure 6) comprising:
a burnable propellant grain, 3.
Melhus does not disclose a rigid structure integrated into an aft portion of the burnable propellant grain to stabilize the burnable propellant grain; 
wherein the rigid structure extends over only a portion of a length of the burnable propellant grain along a longitudinal axis of the burnable propellant grain, and transmits stresses from an aft face of the burnable propellant grain into an interior of the burnable propellant grain away from the aft face in a direction of the longitudinal axis of the burnable propellant grain.
However, Hightower teaches a rocket motor (Figure 5) comprising:
a burnable propellant grain, 86; and 
a rigid structure integrated into an aft portion of the burnable propellant grain (Column 4, Lines 56-68 - the portion, 88, is an aft portion that has a rigid structure, 92, integrated into it) to stabilize the burnable propellant grain (Figure 2 – Column 3, Lines 8-34 – the rigid structure stabilizes the propellant by allow it to withstand a greater amount of stress, 
wherein the rigid structure extends over only a portion of a length of the burnable propellant grain along a longitudinal axis of the burnable propellant grain (Figure 5 – the rigid structure, 92, is only over the aft portion, 88, of the burnable propellant grain, 86, which is along a left to right/longitudinal axis of the grain). 
Regarding the limitations “transmits stresses from an aft face of the burnable propellant grain into an interior of the burnable propellant grain away from the aft face in a direction of the longitudinal axis of the burnable propellant grain” it is noted that claimed limitations are intended use of the rigid structure but does not convey any additional structure.  The cited rigid structure of Hightower meets the structural limitations of the claimed rigid structure and is described to reinforce the propellant grain therefore it is capable of performing the claimed function.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the invention of Melhus by incorporating the rigid structure, as taught by Hightower, into the burnable propellant grain resulting in a rigid structure integrated into an aft portion of the burnable propellant grain to stabilize the burnable propellant grain; wherein the rigid structure extends over only a portion of a length of the burnable propellant grain along a longitudinal axis of the burnable propellant grain, and transmits stresses from an aft face of the burnable propellant grain into an interior of the burnable propellant grain away from the aft face in a direction of the longitudinal axis of the burnable propellant grain in order to allow the propellant grain to withstand high acceleration forces (Hightower – Column 3, Lines 20-29).

Regarding Claim 9, Melhus in view of Hightower disclose the invention as claimed and discussed above.
Melhus further discloses a nozzle, 4; and 
an end cap, 10, 22, 23, 24 and 25, that is arranged to cover the nozzle (the end cap covers the left/aft end of the nozzle, 4) and defines a baffled path for gas flow through the end cap (Column 2, Lines 34-37 - the end cap has a flow path through the openings, 22, the chamber, 23, and out the openings, 25, which is a baffled path that allows gases to flow). 

Regarding Claim 10, Melhus in view of Hightower disclose the invention as claimed and discussed above. Melhus further discloses a gun-fired projectile assembly (Column 1, Lines 5-17 and Line 62 – Column 2, Line 11 – the projectile shown is used in a gun-launched projectile assembly) comprising the rocket motor according to claim 1 (see rejection for Claim 1 above), where the burnable propellant grain is ignited by being exposed to the gun gas when the rocket motor is gun fired (Column 1, Line 62- Column 2, Line 11 – the rocket motor allows for the powder/gun gases from firing the rocket motor to ignite the charge in the rocket motor by flowing through the nozzle, 4, as the rocket motor does not have a separate igniter).
Thus the combination of Melhus in view of Hightower would result in the rigid structure being configured to expose the aft face of the burnable propellant grain to gun gas when the rocket motor is gun fired.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jablansky in view of Kautto (U.S. Pre-grant Publication 2010/0288150), hereinafter Kautto.

Regarding Claim 15, Jablansky discloses the invention as claimed and discussed above. Jablansky does not disclose the end cap has flexible tabs configured to provide a removable connection with the rocket motor.
However, Kautto teaches a system (Figures 5 and 6) for a projectile, 1, with an end cap, 6, 8 and 9, that is removably connected to the projectile (Paragraph 0034 – the end cap is released from the tube, 3, of the projectile due to pressure forces) where the end cap has flexible tabs, 9, configured to provide a removable connection with the rocket motor (Paragraph 0035 – the flexible tabs, 9, provide the removable connection to the projectile).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jablansky by replacing the shear pin connection of Jablansky with flexible tabs, as taught by Kautto, resulting in the end cap having flexible tabs configured to provide a removable connection with the rocket motor in order to provide a simple connection with operational reliability suited for battling situations where different work phases take place extremely rapidly (Kautto – Paragraph 0008).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Melhus in view of Hightower and Jablansky.

Regarding Independent Claim 20, Melhus discloses a method of operating a rocket motor (Figure 6/7 – it is noted that in the drawings Figure 7 identifies the cited embodiment but in the specification the description is identified as Figure 6), the method comprising:
a burnable propellant grain, 3, contained in the rocket motor (the burnable grain, 3, is in the rocket motor shown);
a nozzle for the rocket motor, 4;
flowing gas from firing from a gun into the nozzle (Column 1, Line 62- Column 2, Line 11 – the rocket motor allows for the powder/gun gases from firing the rocket motor to ignite the charge in the rocket motor by flowing through the nozzle, 4, as the rocket motor does not have a separate igniter).
Melhus does not disclose integrating a rigid structure into the burnable propellant grain;
stabilizing the burnable propellant via the rigid structure;
removably attaching an end cap defining a baffled non-straight and serpentine path to cover the nozzle;
baffling gas flow into the nozzle via the baffled non-straight and serpentine path through the end cap.
However, Hightower teaches a rocket motor (Figure 5) with a burnable propellant grain, 86, where a rigid structure is integrated into the burnable propellant grain contained in the rocket motor (Column 4, Lines 56-68 - the portion, 88, is an aft portion of the propellant grain that has a rigid structure, 92, integrated into it) and stabilizing the burnable propellant via the rigid structure (Figure 2 – Column 3, Lines 8-34 – the rigid structure stabilizes the propellant by allow it to withstand a greater amount of stress).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the invention of Melhus by integrating a rigid structure into the burnable propellant grain contained in the rocket motor and stabilizing the burnable propellant via the rigid structure, as taught by Hightower, in order to allow the propellant grain to withstand high acceleration forces (Hightower – Column 3, Lines 20-29).
Melhus in view of Hightower do not disclose removably attaching an end cap defining a baffled non-straight and serpentine path to cover the nozzle;
baffling gas flow into the nozzle via the baffled non-straight and serpentine path through the end cap.
However, Jablansky teaches a gun fired projectile method (Title – Figure 1) with fins, 72, a nozzle, 18, and an end cap, 68, where the method include removably attaching the end cap (Column 3, Lines 27-38 – the end cap, 68, is jettisoned from the rocket and therefore removably attached to the projectile, 14, that is secured to the rocket and rocket motor) defining a non-straight and serpentine baffled path (the end cap has a flow path through the radial openings, 69,  into the chamber, 66, and then outwards towards the walls of the housing which is a non-straight and serpentine flow path that allows gases to flow) to cover the nozzle for the rocket motor (the end cap covers the nozzle, 18); and baffling a gas flow via the baffled non-straight and serpentine path through the end cap (Column 3, Lines 27-38 – the gases from the charge fired to launch the projectile flow through the path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Melhus in view of Hightower by attaching fins to the rocket motor and providing an end cap that covers the nozzle and fins such that it can be fired from a gun, as taught by Jablansky, making the method include the steps of removably attaching an end cap defining a baffled non-straight and serpentine path to cover the nozzle; baffling gas flow into the nozzle, since Melhus is ignited by the gun gases from being launched, via the baffled non-straight and serpentine path through the end cap in order to provide a projectile that is gun launched that is fin stabilized during flight (Jablansky – Column 2, Lines 3-4).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
It is further noted that another embodiment of Webb discloses the rigid structure extending only over a portion of the grain.  This is shown in Figures 22 and 23 and further discussed in Column 10, Lines 4-7.  Further the limitation of transmitting stress to the interior of the grain is an intended use of the rigid structure which the rigid structure of Webb is capable of performing as Webb discusses the reinforcing structure provides the propellant the ability to handle the stresses, i.e. transmit the stresses as needed, in Column 10, Lines 57-67.  Therefore Webb still discloses the claimed limitations as discussed herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741